                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


GAYLE UPCHURCH,

                       Plaintiff,
       v.                                              Civil Action 2:19-cv-3081
                                                       Judge George C. Smith
                                                       Magistrate Judge Kimberly A. Jolson


COMMISSIONER OF
SOCIAL SECURITY,

                       Defendant.

                             REPORT AND RECOMMENDATION

       On November 26, 2019, Plaintiff Gayle Upchurch was ordered to file a statement of

errors by December 6, 2019. (Doc. 11). The Court advised Plaintiff that her failure to do so

would result in dismissal of this action for want of prosecution. (Id.).

       Plaintiff’s deadline to file her statement of errors has now passed, and she has not filed her

statement of errors or otherwise appeared in this matter. Accordingly, it is RECOMMENDED

that this case be DISMISSED with prejudice for want of prosecution. See, e.g., Gravitt v.

Tyszkiewicz, 14 F. App’x 348, 348 (6th Cir. 2001); Anderson v. Comm’r of Soc. Sec., No. 2:13-

CV-0867, 2013 WL 6330758, at *1 (S.D. Ohio Dec. 5, 2013).

                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which
objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


Date: December 12, 2019                             /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
